Citation Nr: 1343059	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-32 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for right lower radiculopathy with piriformis syndrome.


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1982 to July 1985, January 1991 to March 1991, and from October 2008 to June 2010.  

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claim is currently on appeal from the RO in Los Angeles, California.

In January 2012, the Arizona Department of Veterans' Services revoked its representation of the Veteran prior to the recertification of the appeal to the Board, and there has been no new evidence of representation since that time.

In a March 2013 rating decision, the RO granted service connection for vascular dementia with depression.  As this represents a full grant of the benefit sought, this matter is no longer before the Board.

In the same rating decision, the RO increased the rating for right lower radiculopathy with piriformis syndrome from 0 to 20 percent, effective June 30, 2010, the day after the date on which the Veteran separated from service.  As this is not the highest rating available for this disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2013, the Veteran was scheduled for a video conference hearing but did not appear for the proceeding, did not provide a reason for his absence, and did not request a new hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for incomplete paralysis of the right external popliteal (common peroneal), musculocutaneous (superficial peroneal), and anterior tibial (deep peroneal) nerves have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's right lower radiculopathy with piriformis syndrome is manifested by no more than moderate incomplete paralysis of the right sciatic nerve.


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 20 percent for right lower radiculopathy with piriformis syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The Veteran's appeal concerns the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination.  The Veteran was afforded a pertinent VA examination in January 2013.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.


Governing Laws and Regulations for Increased Rating 

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).


Analysis

A pre-discharge VA examination revealed a diagnosis of right lower radiculopathy with piriformis syndrome.  In July 2010, the Veteran received service connection for the aforementioned disability without compensation.  A March 2013 rating decision increased the initial disability evaluation to 20 percent, effective from the day after the date he separated from service.

Since his initial diagnosis, the evidence of record shows the Veteran has continuously complained of radiating pain from his right hip and buttocks.  In a June 2010 VA examination of the Veteran's right hip, the examiner reported the pain to be sciatic in nature.

The Veteran's right lower radiculopathy with piriformis syndrome is currently evaluated under Diagnostic Code 8520 for the sciatic nerve.  38 C.F.R. § 4.124a.  A 20 percent rating is assigned for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis where the foot dangles and drops, there is no active movement possible of muscles below the knee, or flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In January 2013, VA afforded the Veteran an examination to evaluate any peripheral nerve condition.  The Veteran reported a history of piriformis syndrome with resulting radicular pain that includes weakness and no numbness.  The pain located in his right lower extremity was constant and intermittent with moderate severity.  He also reported occasionally using a cane.  Muscle strength testing was normal and revealed no presence of atrophy.  The reflexes exam and sensory exam were both normal.  The Veteran exhibited no trophic changes and his gait was antalgic favoring the right lower extremity, due to radiculopathy.  There was no nerve paralysis indicated for the upper extremity nerves and radicular groups.  There was, however, moderate incomplete paralysis of the right lower extremity nerves, to include the sciatic nerve, external popliteal (common peroneal) nerve, musculocutaneous (superficial peroneal), and the anterior tibial (deep peroneal) nerve.  In addition, the Veteran had no scars.  The examiner reported the Veteran's peripheral nerve condition, and, or peripheral neuropathy precluded him from performing extended ambulatory work.

This evidence results in a finding of no more than moderate incomplete paralysis of the sciatic nerve.  As noted above, muscle strength, reflex, and sensory examinations were all normal.  While the Veteran described pain and weakness, this is contemplated in the 20 percent rating assigned and indicates no more than moderate incomplete paralysis of the affected nerve.  There is no other medical evidence of record suggesting worse symptomatology.  The examiner opined that the Veteran exhibited moderate incomplete paralysis of the sciatic nerve, and there is no evidence that calls into question that conclusion.  It is highly probative evidence on the matter of how disabling the Veteran's disability is.

The Board notes that the Veteran also underwent VA examination in June 2010, prior to his separation from service.  The symptomatology noted on this examination is not manifestly different from that shown in January 2013 or, if there is a difference, the January 2013 shows more disabling symptoms.  All of the Veteran's lay statements regarding his disability have been considered, as he is certainly competent to report as to his experienced symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even he has not asserted that he experiences the symptomatology associated with a rating in excess of 20 percent.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against an evaluation higher than 20 percent because the Veteran's right lower radiculopathy with piriformis syndrome is manifested by moderate incomplete paralysis of the sciatic nerve.  With regard to findings of moderate incomplete paralysis of other nerves, those issues are being referred above.

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321 (2013).  In exceptional cases an extraschedular rating may be provided.  Id.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's service-connected right lower radiculopathy with piriformis syndrome, which is primarily productive of radiculopathy and paralysis.  While the VA examiner opined that the disability precluded the Veteran from performing extended ambulatory work, this level of impairment is contemplated by the 20 percent rating assigned.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's condition, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for right lower radiculopathy with piriformis syndrome is denied.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


